Citation Nr: 1748448	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  14-35 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for vision loss, previously claimed as bilateral glaucoma and an eye condition.

2.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for right leg swelling, previously claimed as residuals of cellulitis of the right ankle and foot, and right knee contusion.

3.  Entitlement to service connection for vision loss.

4.  Entitlement to service connection for right leg swelling.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. A. Abarr, Associate Counsel


INTRODUCTION

The Appellant had active duty for training (ACDUTRA) from April 1959 to October 1959.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

As a preliminary matter, an individual seeking VA disability compensation based only on ACDUTRA must establish a service-connected disability in order to achieve veteran status and to be entitled to disability compensation benefits.  Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010).  Based on his prior denial, therefore, the Appellant is referred to herein as "appellant" rather than "veteran".

In his Statement in Support of Claim, the Appellant requested an advancement on the docket based on his age.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 U.S.C.A. § 7107(a)(2) (West 2014);  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).


FINDINGS OF FACT

1.  In a June 1961 rating decision, the RO denied service connection for an eye condition, including conjunctivitis and right eye infection.  The Appellant was notified of the decision and his appellate rights, and he submitted additional evidence.  After considering that evidence, the RO made no change to its previous determination and notified the Appellant of such in July 1961.  The Appellant did not appeal.

2.  In a June 1961 rating decision, the RO denied service connection for a right ankle condition.  The Appellant was notified of the decision and his appellate rights and did not appeal. 

3.  In a December 2012 rating decision, the RO determined that no new and material evidence had been presented to reopen the claims, and the previous decision denying service connection for vision loss and right leg swelling therefore remained unchanged.  

4.  The evidence presented since the original rating decision does not raise a reasonable possibility of substantiating the claims for service connection for vision loss and right leg swelling.


CONCLUSIONS OF LAW

1.  The July 1961 rating decision which denied service connection for an eye condition is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  The June 1961 rating decision which denied service connection for a right ankle condition is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

3.  The evidence submitted after the final decision on the issue of entitlement to service connection for an eye condition (now claimed as vision loss) is not new and material, and the claim may not be reopened and remains denied.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.156(a)-(c) (2016). 

4.  The evidence submitted after the final decision on the issue of entitlement to service connection for a right ankle condition, including residuals of cellulitis and contusion of the right knee (now claimed as right leg swelling) is not new and material, and the claim may not be reopened and remains denied.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.156(a)-(c) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the issues herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

New and Material Evidence

If a claim of entitlement to service connection was previously denied by a Regional Office, and that decision became final, then the claim may be reopened only if new and material evidence with respect to that claim is presented.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156; see also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  As no additional evidence pertinent to the claims was received by VA within one year from the date that the RO mailed the final notice of its decision to the Appellant, the 1961 rating decisions became final by operation of law on the evidence of record, except that the claims may be reopened if new and material evidence is presented.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2016).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, it to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Significantly, 38 C.F.R. § 3.156(c) provides that if VA receives or associates with the claim file relevant official service department records that existed and had not been associated with the claim file when VA first decided the claim, VA will reconsider the claim.

Service records are "relevant" for purposes of § 3.156(c) if they remedy the defects of an earlier denied claim.  Kisor v. Shulkin, 869 F.3d 1360 (Fed. Cir. 2017) (holding that if a record is one that the VA had no obligation to consider because it would have not mattered in light of the other evidence, then it cannot trigger reconsideration under §3.156(c)). 

Vision Loss

In a June 1961 rating decision, VA denied the claim of entitlement to service connection for an eye condition on grounds that the Appellant's eye condition at discharge was no worse than at the time of induction, and that the diagnosed conjunctivitis and right eye infections were acute and transitory conditions.  The Appellant submitted additional evidence, which the RO considered in determining that no change in the previous denial was warranted.  The Appellant was notified of the continued denial of service connection and his appellate rights by two separate July 1961 letters, and he did not appeal the decision.  Thus, the July 1961 rating decision is final.  38 U.S.C.A. § 7105 (West 2014).  

In April 2010, the Appellant sought to reopen the service connection claim for vision loss.  The Appellant submitted several service records regarding this claim.  One record, a Report of Medical Examination dated March 30, 1959, was already associated with his claim file when his claim was decided.  Three additional service records were not yet in existence at the time of the prior final denial of his claim on July 20, 1961.  The first record, dated July 24, 1961, authorized an eye examination.  The second record, dated August 2, 1961, reflected a private doctor's advice for the Appellant "to either apply for a non-physical position in the Guards or to drop out of the Guards until his opthalmological problem is remedied."  The third record, dated August 7, 1961, recommended the Appellant's discharge from the National Guard due to an ophthalmological problem.

The Appellant also submitted two service records that existed at the time of his last prior final denial, but which had not been associated with the claim file when VA denied his claim.  The first of these, dated May 29, 1961, contained a statement from a private doctor who conducted an eye exam of the Appellant and concluded that the cause of his partial vision loss was "not apparent" and would "require further medical studies."  The second such service record, dated July 17, 1961, contained authorization for an eye exam.  Under 38 C.F.R. § 3.156(c), if either of these service records are "relevant," then the claim becomes one for reconsideration rather than a claim to reopen.

In the prior final decision of July 1961, the Appellant's claim was denied for lack of a "nexus" between the in-service events (acute conjunctivitis and infection of the right eye) and his present disability.  There is no dispute that an in-service event occurred and that the Appellant suffers a current vision loss disability.  Hence, in order to reconsider the claim, either of the two service records that were in existence at the time of his last prior final denial but not associated with his claim file must contain evidence of a nexus in order to be relevant.  

The Board determines that the service records are not relevant for purposes of reconsidering this claim because they do not relate to the missing element of a nexus between an in-service event and the Appellant's current disability.  Rather, they merely prove that an eye exam was authorized and conducted in 1961, several years after the Appellant's ACDUTRA.  Therefore, 38 C.F.R. § 3.156(c) is not for application and the claim will not be reconsidered.

The remainder of the Appellant's newly submitted evidence includes a VA examination in April 2011, which confirms his diagnosis of glaucoma, and extensive private treatment records demonstrating a decline in his eye condition, a family history of glaucoma, and medications prescribed for his glaucoma.  Along with the service records noted above, this evidence is new because it was not previously submitted to agency decision makers.  However, it is not material because, by itself or when considered with previous evidence of record, it fails to relate to an unestablished fact necessary to substantiate the claim.  This additional evidence is merely cumulative or redundant of evidence on record because, although it demonstrates that there is a present disability, it fails to show any nexus to the in-service events set forth above.  See 38 C.F.R. § 3.156(a) (2016).  Instead, these records show a deteriorating condition of vision loss and treatment of diagnosed glaucoma, without any connection to an in-service event.  As such, the Board finds that no new and material evidence has been presented to raise a reasonable possibility of substantiating the claim.  Hence, the claim to reopen the earlier final decision is denied. 

Right Leg Swelling

Service connection for a right ankle condition, including residuals of cellulitis and contusion of the right knee, was denied in the June 1961 rating decision because these conditions were acute and transitory.  The Appellant did not initiate an appeal and therefore, the June 1961 rating decision is final.  38 U.S.C.A. § 7105 (West 2014).  

In April 2010, the Appellant sought to reopen the service connection claim for right leg swelling.  The Appellant submitted a service record that existed and had not been associated with the claim file when VA first decided the claim.  That service record, dated May 6, 1959, showed that the Appellant was hospitalized for a week at Fort Leonard Wood in 1959.  In consideration of other evidence of record, this period of hospitalization was due to his treatment for cellulitis of the right foot and ankle.  This service record was in existence at the time his claim was decided in June 1959, yet it had not been associated with his claim file.  Under 38 C.F.R. § 3.156(c), if that service record is "relevant," then the claim becomes one for reconsideration rather than a claim to reopen.

In the prior final decision of June 1961, the Appellant's claim was denied for lack of a "nexus" between the in-service event (treatment for residuals of cellulitis in the right foot and ankle and a right knee contusion) and his presently-claimed disability.  There is no dispute that an in-service event occurred.  Hence, in order to reconsider the claim under § 3.156(c), the service record newly associated with his claim file must contain evidence of a nexus.  

The Board determines that the service record is not relevant for purposes of reconsidering this claim because it does not relate to the missing nexus between an in-service event and his presently-claimed disability.  Rather, as proof that he was hospitalized for treatment of cellulitis of the right foot and ankle during service, it is only relevant to the issue of an in-service event, which has already been established.  Therefore, 38 C.F.R. § 3.156(c) is not for application and the claim will not be reconsidered.
 
The Appellant submitted no additional evidence other than the service record discussed above in support of his claim for right leg swelling.  That service record is new because it was not previously submitted to agency decision makers.  However, it is not material because, by itself or when considered with previous evidence of record, it fails to relate to an unestablished fact necessary to substantiate the claim.  The service record is merely cumulative or redundant of evidence on record because it merely demonstrates that there was an in-service event, something that was never in dispute, but fails to show any nexus between that event and a present disability.  See 38 C.F.R. § 3.156(a) (2016).  As such, the Board finds that no new and material evidence has been presented to raise a reasonable possibility of substantiating the claim.  Hence, the claim to reopen the earlier final decision is denied. 



ORDER

The claim for service connection for vision loss is not reopened and therefore remains denied.

The claim for service connection for right leg swelling is not reopened and therefore remains denied.




____________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals
 
Department of Veterans Affairs


